Case: 21-50968      Document: 00516368362           Page: 1     Date Filed: 06/23/2022




              United States Court of Appeals
                   for the Fifth Circuit                                  United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                                                             June 23, 2022
                                   No. 21-50968                             Lyle W. Cayce
                                 Summary Calendar                                Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Daniel Manriquez-Nunez,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 4:21-CR-405-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Daniel Manriquez-Nunez appeals the sentence imposed after his
   guilty plea conviction for illegal reentry into the United States, in violation of
   8 U.S.C. § 1326(a) and (b)(1). For the first time on appeal, he challenges the
   condition of his supervised release which states that, if the probation officer


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50968      Document: 00516368362           Page: 2   Date Filed: 06/23/2022




                                     No. 21-50968


   determines that Manriquez-Nunez presents a risk to another person, the
   probation officer may require Manriquez-Nunez to notify the person of that
   risk and may contact the person to confirm that notification occurred. He
   contends that the condition constitutes an impermissible delegation of
   judicial authority to the probation officer.
          The Government has filed an unopposed motion for summary
   affirmance in which it contends that the sole issue on appeal is foreclosed by
   our recent decision in United States v. Mejia-Banegas, 32 F.4th 450 (5th Cir.
   2022). In Mejia-Banegas, we rejected the specific argument that Manriquez-
   Nunez raises regarding the risk-notification condition. See id. at 451-52.
   Accordingly, the Government is correct that summary affirmance is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Accordingly, the Government’s motion for summary affirmance is
   GRANTED, the Government’s alternative motion for an extension of time
   to file a brief is DENIED, and the district court’s judgment is
   AFFIRMED.




                                          2